PER CURIAM.
Sarah Moody petitions this court for a writ of mandamus. She and her husband are currently parties to a dissolution action in Nassau County. Mrs. Moody has moved for the disqualification of the presiding judge and the motion has been pending for over four months.
A writ of mandamus may issue to require a timely ruling on a matter pending before a lower tribunal. See Flagship National Bank v. Testa, 429 So.2d 69 (Fla. 3d DCA 1983). The purpose of the writ is not to require a particular outcome, only that action be taken. Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). We note that Florida Rule of Judicial Administration 2.160(e) contemplates an “immediate ruling” on a motion for judicial disqualification.
*709The petition for writ of mandamus is granted and the Honorable Bill Parsons is directed to render an order on the motion for his disqualification within ten days of issu-anee of this opinion.
BARFIELD, C.J., and WEBSTER and LAWRENCE, JJ., concur.